634 So. 2d 1153 (1994)
Jonathan HAYES, Appellant,
v.
STATE of Florida, Appellee.
No. 93-2081.
District Court of Appeal of Florida, Fourth District.
April 20, 1994.
*1154 Richard L. Jorandby, Public Defender, and Joseph R. Chloupek, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Ettie Feistmann, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's convictions and reject appellant's claim that the proof was insufficient to sustain his conviction for tampering with evidence under section 918.13, Florida Statutes (1993). The proof presented at trial, including testimony that appellant, while being pursued by a police officer attempting to arrest him, pulled a "baggie" containing crack cocaine out of his pants and dropped it into a drainage outlet, was sufficient to sustain the conviction. See McKenzie v. State, 632 So. 2d 276 (Fla. 4th DCA 1994). Interestingly enough, the wet "baggie" was retrieved from the drainage system and later used as evidence to help convict appellant of the charge of possession of cocaine.
We do agree with appellant, however, that the trial court erred in assessing the attorney's fees of the prosecutor against him, and we remand with directions that those fees be stricken.
ANSTEAD, HERSEY and FARMER, JJ., concur.